Citation Nr: 1719497	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  02-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to November 16, 2012.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1979 to January 1982.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant provided testimony at personal hearings conducted at the RO in March 2004, and May 2006.  In December 2007, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of each one of those hearings has been associated with the claims file.  

In March 2013, the RO issued a rating decision in which it granted service connection for peripheral neuropathy of the right lower extremity and assigned an initial disability evaluation of 10 percent, effective November 16, 2012.  While the issue was in appeal status, in a rating decision issued in January 2017, the RO increased the initial disability evaluation for the right lower extremity peripheral neuropathy from 10 to 20 percent, effective from January 17, 2017.  The Veteran is appealing the initial rating that was assigned for the service-connected peripheral neuropathy in the right lower extremity after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the 10 and 20 percent evaluations are not the highest available, they remain in controversy and the issues on appeal are as listed on the title page.

The Board remanded the case for additional development in May 2016.  The case has now been returned to the Board for appellate review.

The Board notes that, pursuant to the Board's May 2016 decision, the AOJ effectuated the grant of service connection for a psychiatric disability in a rating decision issued in June 2016.  While the Veteran has perfected an appeal as to the initial rating assigned for his psychiatric disability, that claim is not yet ripe for Board review as the Statement of the Case (SOC) and substantive appeal were promulgated after the case was certified to the Board.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  Similarly, an appeal as to the issue of an increased evaluation for the lumbar spine disability appears to be pending.  Therefore the Board declines to take action on those issues at this time and these issues will be the subject of a later Board decision as appropriate. 

The Board also notes that the Veteran's attorney submitted a notice of disagreement (NOD) as to the 50 percent evaluation for the service-connected headaches assigned in the rating decision issued in June 2016.  Notwithstanding that 50 percent is the highest available evaluation for headaches, the 50 percent evaluation was granted by the Board in its May 2016 decision and any appeal of that 50 percent evaluation needs to go to the United States Court of Appeals for Veterans Claims and not the AOJ.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issue of an increased initial evaluation in excess of 10 percent for the right lower extremity prior to January 17, 2017, and in excess of 20 percent as of that date is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection on August 1, 2001.

2.  A combined disability evaluation of 90 percent has been in effect since August 1, 2001.

3.  Resolving all reasonable doubt in the Veteran's favor, since August 1, 2001, the Veteran has been unable to retain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2001, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.340, 3.341, 3.400, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for an earlier effective date for the grant of a TDIU.

II. Merits of the Claim

In a rating decision issued in December 2006, service connection for a lumbar spine disorder, chronic obstructive pulmonary disorder (COPD) and chronic rhinorrhea was granted.  The RO assigned an effective date of August 1, 2001 for each one of these three disabilities.  In a Board decision issued in June 2009, service connection for headaches was granted.  A rating decision issued that same month promulgated the grant and assigned an effective date of August 1, 2001.  The Board subsequently granted service connection for a psychiatric disorder in decision issued in May 2016.  The Board also granted an initial 50 percent evaluation for the service-connected headaches.  A rating decision, issued in June 2016, effectuated the grant of an initial 50 percent evaluation for the headaches and assigned an effective date of August 1, 2001.  The RO also effectuated the Board's May 2016 grant of service connection for a psychiatric disorder in that June 2016 rating decision and assigned an initial 50 percent evaluation for that disability effective August 1, 2001.  

Thus, a combined disability evaluation of 90 percent has been in effect since August 1, 2001.  The combined evaluation consists of the initially assigned ratings of 50 percent for the headaches and psychiatric disability, plus a 40 percent evaluation for the lumbar spine, a 30 percent evaluation for COPD and a 10 percent evaluation for rhinitis.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Reasonable doubt, including regarding degree of disability, is to be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

A veteran's claim for an increased rating includes the issue of entitlement to a TDIU.  In this case, the appellant has alleged that he is unemployable due to his service-connected disabilities (e.g., headaches, lumbar spine and chronic pulmonary disease).  The Board acknowledges that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Although an April 2014 rating decision granted TDIU during the pendency of this appeal, and an October 2015 rating decision assigned an effective date of November 16, 2012 for the grant of TDIU, the Board's May 2016 decision granted service connection for an acquired psychiatric disorder as well as an increased rating for the appellant's service-connected headaches effective from August 1, 2001.  Consideration of the issue of entitlement to TDIU must therefore take these grants into account.

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the August 1, 2001 effective date assigned for the grants of service connection for the lumbar spine, COPD, rhinitis, headaches and psychiatric disabilities was based on the receipt of the Veteran's claim for service connection.

In this case, the Veteran has had at least one disability rated at 40 percent or more and sufficient additional disability to bring his combined rating to 70 percent or more throughout the pendency of this claim.  Thus, he has met the schedular requirement for a TDIU since August 1, 2001.  Moreover, the evidence establishes that the Veteran left his work as a machine operator, in February 2001, due to the combined effect of his lumbar spine, headaches, COPD and psychiatric disabilities.  Moreover, in a March 2017 report, a private vocational expert opined that the manifestations of the Veteran's service connected disabilities had rendered him unemployable since August 1, 2001.  In sum, the evidence of record establishes that the combined manifestations of the Veteran's service connected disabilities rendered him unable to obtain and maintain substantially gainful employment since August 1, 2001.  A TDIU is therefore awarded as of the date of the Veteran's claim. 


ORDER

Entitlement to an effective date of August 1, 2001, but no earlier, for the award of a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

A determination has been made that additional development is necessary with respect to the right lower extremity issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The March 2013 rating decision and the July 2015 Statement of the Case (SOC) indicate that an electronic review of the Veteran's VA medical treatment records was accomplished.  However, not all of the records cited in the rating decision are included in the electronic record available to the Board.  In particular, no VA treatment records dated after February 21, 2014, are included.  Hence, more pertinent medical treatment records exist.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, these records must be added to the electronic record while the case is in remand status.

These considerations require the gathering of medical records, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to each claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Obtain all VA medical treatment records dated since February 2014.  These records must be associated with the electronic claims file.

3.  After all indicated development has been conducted and completed in full, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and diagnostic codes, to include Hart v. Mansfield, 21 Vet. App. 505 (2007).

4.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


